DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           HAYDON CAMERON,
                               Petitioner,

                                      v.

                    JP CHASE MORGAN BANK, N.A.,
                            Respondent.

                                No. 4D20-274

                                [March 4, 2020]

  Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
502013CA009800AXXXMB.

   Haydon Cameron, Atlantis, pro se.

   No brief filed on behalf of respondent.

PER CURIAM.

   Per Florida Rule of Appellate Procedure 9.130(a)(5), we sua sponte
treat the petition for writ of certiorari as a notice of appeal from a non-
final order and affirm pursuant to Florida Rule of Appellate Procedure
9.315(a).

WARNER, GROSS and MAY, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.